Bergen, J.
(dissenting). My vote to reverse is based upon my conclusion that there was no sufficient proof, which the jury ought to consider, to show the damages which the plaintiff suffered. The only proof is that the county engineer estimated that $1,500 would cover the cost of the repairs required, and this amount was agreed upon by the plaintiff and the county. The defendant is not bound by the agreement between the plaintiff and the county based upon an estimate of the countjr engineer. There should have been proof of the extent and character of the necessary repairs, and the question of cost determined b}' the jury who are not bound by the conclusion of the two interested parties in which the defendant did not participate; Parties claiming the breach of a bond cannot fix the damages. The obligor is to pay only when the extent of the repairs indemnified against are proven, which was not the case here. The plaintiff was making a settlement with the county for his neglect to repair and allowed $1,500 as the estimated cost, and the liability of the obligor cannot be fixed by the agreement of the parties who are antagonistic to the obligor.
For affirmance — The Chancellor, Ci-iiee Justice, Swayze, Trenohard, Parker, Minturn, Ivaliscit, Black, White, Heppenheimer, Williams, JJ. 11.
For reversal — Bergen, Taylor, Gardner, JJ. 3.